 


114 HR 2184 IH: Support Working Parents Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2184 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Ms. Linda T. Sánchez of California (for herself, Mr. Neal, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the phasedown of the credit percentage for the dependent care tax credit. 
 
 
1.Short titleThis Act may be cited as the Support Working Parents Act of 2015. 2.Repeal of phasedown of credit percentage for dependent care credit (a)In generalSubsection (a) of section 21 of the Internal Revenue Code of 1986 (relating to expenses for household and dependent care services necessary for gainful employment) is amended to read as follows: 
 
(a)Allowance of CreditIn the case of an individual for which there are 1 or more qualifying individuals with respect to such individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 35 percent of the employment-related expenses paid by such individual during the taxable year.. (b)Effective DateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
